Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13, 22, and 26 are objected to because of the following informalities:  
In claim 13, line 1, “The computer implemented method of claim 1” should read “The computer implemented method of claim 1,”.  
Appropriate correction is required.
In claim 22, line 1, “The computer implemented method of claim 15” should read “The computer implemented method of claim 15,”.  
Appropriate correction is required.
In claim 26, line 1, “The non-transitory computer-readable medium of claim 24” should read “The non-transitory computer-readable medium of claim 24,”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 35 recites the limitations “means for evaluating a data store, means for searching, based on the type of query, only data in the data store which indicates a delay” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the word “means” without reciting sufficient structure to achieve the function. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 35  has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 15-18, 24-29, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10803042. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 is the computer implemented method of the method of instant claim 1 and thus teaches all of the limitations of instant claim 1. Similarly, instant claim 2 is met by patent claim 2, instant claim 3 is met by patent claim 3, instant claim 4 is met by patent claim 4, instant claim 5 is met by patent claim 5, instant claims 6 is met by patent claim 6, instant claim 7 is met by patent claim 7, instant claim 8 is met by patent claim 8, instant claim 9 is met by patent claim 9; instant claim 15 is met by patent claim 10, instant claim 16 is met by patent claim 11, instant claim 17 is met by patent claim 12, instant claim 18 is met by patent claim 13; instant claims 24 is met by patent claim 14, instant claim 25 is met by patent claim 15, instant claim 26 is met by patent claim 16, instant claim 27 is met by patent claim 17, instant claim 28 is met by patent .
The patent claims 1-20 of patent # 10803042 contains every element of claims 1-9, 15-18, 24-29, and 35 of the instant application and as such anticipates claims 1-9, 15-18, 24-29, and 35 of the instant application. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic .

Claims 10, 19, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10803042, in view of PERALA et al. (US 2010/0125661 A1). See the mapping and obvious statements below:
Claims 10, 19 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20 of U.S. Patent No. 10803042 in view of PERALA. Claims of Kavanagh does not explicitly disclose “wherein the evaluating occurs only after all of the plurality of messages have been processed by the application”. However PERALA discloses the aforementioned limitation (Fig. 1, Para. 8; Para. 36). Kavanagh and PERALA are analogous art because they both pertain to monitoring performance data; therefore it would have been obvious to evaluate data after all of the plurality of messages have been processed by the application.

Claims 11, 20, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 20 of U.S. Patent No. 10803042, in view of Vandenberg et al. (US 2018/0032574 A1). See the mapping and obvious statements below:

s 11, 20 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20 of U.S. Patent No. 10803042 in view of Vandenberg. Claims of Kavanagh does not disclose “wherein the query is received only after all of the plurality of messages have been processed by the application”. However, Vandenberg discloses the aforementioned limitation (Fig. 4A, Para. 82; 85). Kavanagh and Vandenberg are analogous art because they both pertain to query a data store; therefore it would have been obvious to receive query after all of the plurality of messages have been processed by the application.

Claims 12-14, 21-23, and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20 of U.S. Patent No. 10803042, in view of Piro, JR. et al. (US 2015/0149625 A1). See the mapping and obvious statements below:
Claims 12, 21 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20 of U.S. Patent No. 10803042 in view of Piro. Claims of Kavanagh does not disclose “wherein the at least two checkpoints are not consecutive”. However, Piro discloses the aforementioned limitation (Para. 61; 123). Kavanagh and Piro are analogous art because they both pertain to monitor measurement data; therefore it would have been obvious to select any two checkpoints of the plurality of checkpoints which are not consecutive.


s 13, 22 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20 of U.S. Patent No. 10803042 in view of Piro. Claims of Kavanagh does not disclose “summarizing, by the processor, the result of the searching and presenting a visual representation thereof”. However, Piro discloses the aforementioned limitation (Para. 61; 123). Kavanagh and Piro are analogous art because they both pertain to monitor measurement data; therefore it would have been obvious to summarize the search result and presents a visual representation for the measurement data.
Claims 14, 23 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20 of U.S. Patent No. 10803042 in view of Piro. Claims of Kavanagh does not disclose “wherein the visual representation comprises a timeseries and percentile distribution”. However, Piro discloses the aforementioned limitation (Para. 61; 123). Kavanagh and Piro are analogous art because they both pertain to monitor measurement data; therefore it would have been obvious to provide timeseries and percentile distribution as a visual representation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11-18, 20-29, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Piro, JR. et al. (cited in IDS filed 09/09/2020) (US 2015/0149625 A1), hereinafter Piro, in view of Bansal (cited in IDS filed 09/09/2020) (US 2008/0306711 A1), hereinafter Bansal, and further in view of Vandenberg (cited in IDS filed 09/09/2020) (US 2018/0032574 A1), hereinafter Vandenberg.
As to claim 1, Piro discloses a computer implemented method comprising: evaluating, by a processor, a data store coupled therewith, the data store storing data indicative of a traversal of each of a plurality of messages via each of a plurality of checkpoints of an application operative to process the plurality of messages (Fig. 6A-6B, Para. 50-51; 60, “charging system 155 (an application) receives one or more communications processing request messages (a message of a plurality of upon the receipt of each thereof (Fig. 5A, Para. 41-42, “As the usage request message is processed by the various components of charging engine 115 (or external billing/charging engine 125), the chronicler object collects time points from the various components of charging engine 115 (or external billing/charging engine 125) at the interception points defined therein. Chronicler processing service module 135 harvests (extracts) the information included in the chronicler object (e.g., labels and timestamps)”, (where labels represent different checkpoints and the timestamp indicates a time at which the message was processed at, passed through, or otherwise encountered the interception point. Para. 29, “The chronicler object collects information regarding latency (e.g., information regarding one or more points in time (time points)), as the chronicler object travels through one or 
Piro also discloses in [Fig. 6A, Para. 84; 93], “Chronicler object 530 is routed to chronicler processing service module 135, which performs analysis of the time points to determine latency (message processing latency) of the charging engine. For example, an overall latency of the service transaction can be determined by taking the difference between the timestamp of time point 610(1) and the timestamp of time point 610(N)”, (therefore, a message processing latency is determined by calculating the timestamps obtained from two interception points such as a pair of checkpoints from the plurality of checkpoints satisfy a delay condition).
Piro does not explicitly disclose to determine that a traversal latency of one or more of the plurality of messages between at least two checkpoints of the plurality of checkpoints satisfies a delay condition, based thereon, modify the data indicative of the traversal of at least one of the at least two checkpoints by the one or more messages to indicate a delay; and upon receiving, by the processor, a query of a first or second type, searching, by the processor based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type.
However, in the same field of endeavor, Bansal discloses to determine that a traversal latency of one or more of the plurality of messages between at least two checkpoints of the plurality of checkpoints satisfies a delay condition, based thereon, modify the data indicative of the traversal of at least one of the at least two checkpoints by the one or more messages to indicate a delay (Para. 28;53;54;56;67;76;78;83, Fig. 5;9;10, If a transaction has a root level execution time outside a threshold, it can be reported as a potential cause of the slow execution time, i.e. data indicative of a delay, for the transaction. The components corresponding to the database server are beyond the database server normal value by more than the corresponding threshold and can be reported as a potential cause of the performance problem, i.e. satisfies a delay condition. If the duration exceeds the threshold, i.e. satisfies a delay condition, then the agent builds component data, i.e. modifying the data entries. Component data is the data about the transaction that includes the name of the transaction, the type of the transaction, the start time of the transaction, the duration of the transaction, a hash map of the parameters, and all of the sub-elements or components of the transaction (which can be a recursive list of elements). When a component finishes, the steps can include getting a time stamp, removing the stack entry for the component, and adding the completed sub-element to previous stack entry, .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Piro such that the obtained latency of Piro used in the environment of Bansal to determine whether any delays occurred as suggested by Bansal (Para. 53). One of the ordinary skills in the art would have motivated to make this modification in order to identify and report the component as a potential cause of the transaction’s performance problem as suggested by Bansal (Para. 29).
Piro and Bansal do not explicitly disclose upon receiving, by the processor, a query of a first or second type, searching, by the processor based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type.
However in the same field of endeavor, Vandenberg discloses upon receiving, by the processor, a query of a first or second type, searching, by the processor based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type (The search query processor 450 handles execution of the chunked queries by searching the data storage 460 of metric data. A query 912 that requests data for a group A, i.e. upon receiving, by the processor, a query, that includes three members A1, A2, and A3, is chunked into three chunked queries 914, 916, 918 that request data for each group members A1, A2, and A3 as shown in FIG. 9B. Depending on the number of groups or members in a group included in the query,  Para. 87; 94, “the search query processor 450 handles execution of the chunked queries by searching the data storage 460 of metric data”. “By running the full time range query as the last chunked query, the four sub-range queries need not be assembled together. The overall results can be displayed when the full range query is executed”. Therefore, the search query processor can search the data storage 460 such as the entire data store to search the entire month as running the full time range query, i.e. all the data entries, instead of searching the specific group of data entries.).  
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Vandenberg into the combined method of Piro and Bansal such that the message of Piro can be stored in a data storage of Vandenberg (Para. 87) so that the transaction processing messages related to the latency can be retrieved by using a different strategy of Vandenberg such that the query execution time for the messages of Piro can be reduced by limiting the query to detect the message latency suggested by Piro (Para. 93). Furthermore, all the data entries of Piro can also be searched by specifying the search condition in the query such that a user can see all the data entries related to all transactions as suggested by Vandenberg (Para. 94). Thus, as combined, rendering obvious “upon receiving, by the processor, a query of a first or second type, searching, 

As to claim 15, Piro discloses a computer implemented method comprising: evaluating, by a processor, data indicative of the processing of each of a plurality of messages by an application which causes each of the plurality of message to traverse at least one of a plurality of checkpoints of the application (Fig. 6A-6B, Para. 50-51; 60, “charging system 155 (an application) receives one or more communications processing request messages (a message of a plurality of messages) from access network 152”. According to specification, [Para. 28], “a financial message, or an electronic message, refers both to messages communicated by market participants to an electronic trading or market system and vice versa”. Accordingly, “a message processing service module (e.g., message processing service module 202 or message processing service module 130) monitors latency of messages processed by a charging engine using chronicler objects associated with those messages and information added thereto at interception points at various points of the process flows within the processing systems being analyzed (e.g., such as at the entry/exit points of the various components of a charging engine”. According to specification, [Para. 214-216], “a checkpoint may be one or more lines in the code that instructs or causes the application to store information in a data store’, (thus, the interception points at various 
Piro also discloses in [Fig. 6A, Para. 84; 93], “Chronicler object 530 is routed to chronicler processing service module 135, which performs analysis of the time points to determine latency (message processing latency) of the charging engine. For example, an overall latency of the service transaction can be determined by taking the difference between the timestamp of time point 610(1) and the timestamp of time point 610(N)”, (therefore, a message processing latency is determined by calculating the timestamps obtained from two interception points such as a pair of checkpoints from the plurality of checkpoints satisfy a delay condition).

to determine that a latency between at least two of the plurality of checkpoints satisfies a delay condition, and based thereon, modify the data based thereon; upon receiving, by the processor, a query of a first or second type, searching, by the processor based on the type of query, only the modified data or all of the data.
However in the same field of endeavor, Bansal discloses to determine that a latency between at least two of the plurality of checkpoints satisfies a delay condition , and based thereon, modify the data based thereon (Para. 28;53;54;56;67;76;78;83, Fig. 5;9;10, If a transaction has a root level execution time outside a threshold, it can be reported as a potential cause of the slow execution time, i.e. data indicative of a delay, for the transaction. The components corresponding to the database server are beyond the database server normal value by more than the corresponding threshold and can be reported as a potential cause of the performance problem, i.e. satisfies a delay condition. If the duration exceeds the threshold, i.e. satisfies a delay condition, then the agent builds component data, i.e. modifying the data entries. Component data is the data about the transaction that includes the name of the transaction, the type of the transaction, the start time of the transaction, the duration of the transaction, a hash map of the parameters, and all of the sub-elements or components of the transaction (which can be a recursive list of elements). When a component finishes, the steps can include getting a time stamp, removing the stack entry for the component, and adding the completed sub-element to previous stack entry, i.e. modifying the data entries. Each transaction that has an execution time beyond a threshold will appear in the transaction trace table 400).

Piro and Bansal do not explicitly disclose upon receiving, by the processor, a query of a first or second type, searching, by the processor based on the type of query, only the modified data or all of the data.
However in the same field of endeavor, Vandenberg discloses upon receiving, by the processor, a query of a first or second type, searching, by the processor based on the type of query, only the modified data or all of the data (The search query processor 450 handles execution of the chunked queries by searching the data storage 460 of metric data. A query 912 that requests data for a group A, i.e. upon receiving, by the processor, a query, that includes three members A1, A2, and A3, is chunked into three chunked queries 914, 916, 918 that request data for each group members A1, A2, and A3 as shown in FIG. 9B. Depending on the number of groups or members in a group included in the query, i.e. a query that is limited to bottlenecks, the total number of chunked queries can vary to enhance the processing time of each chunk. Results are displayed for each distinct group or group member one at a time. Therefore, the search query processor searches the data storage to retrieve metric data, i.e. data entries, for each distinct group included in the query that is limited  Para. 87; 94, “the search query processor 450 handles execution of the chunked queries by searching the data storage 460 of metric data”. “By running the full time range query as the last chunked query, the four sub-range queries need not be assembled together. The overall results can be displayed when the full range query is executed”. Therefore, the search query processor can search the data storage 460 such as the entire data store to search the entire month as running the full time range query, i.e. all the data entries, instead of searching the specific group of data entries.).  
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Vandenberg into the combined method of Piro and Bansal such that the message of Piro can be stored in a data storage of Vandenberg (Para. 87) so that the transaction processing messages related to the latency can be retrieved by using a different strategy of Vandenberg such that the query execution time for the messages of Piro can be reduced by limiting the query to detect the message latency suggested by Piro (Para. 93). Furthermore, all the data entries of Piro can also be searched by specifying the search condition in the query such that a user can see all the data entries related to all transactions as suggested by Vandenberg (Para. 94). Thus, as combined, rendering obvious “upon receiving, by the processor, a query of a first or second type, searching, by the processor based on the type of query, only the modified data or all of the data” as claimed. One of the ordinary skills in the art would have motivated to make this modification in order to save user’s time when processing a complex query to get search results efficiently as suggested by Vandenberg (Para. 92).

As to claim 24, Piro discloses a non-transitory computer-readable medium storing instructions which cause a processor to: evaluate a data store coupled with the processor, the data store storing data indicative of a traversal of each of a plurality of messages via each of a plurality of checkpoints of an application operative to process the plurality of messages (Fig. 6A-6B, Para. 50-51; 60, “charging system 155 (an application) receives one or more communications processing request messages (a message of a plurality of messages) from access network 152”. According to specification, [Para. 28], “a financial message, or an electronic message, refers both to messages communicated by market participants to an electronic trading or market system and vice versa”. Accordingly, “a message processing service module (e.g., message processing service module 202 or message processing service module 130) monitors latency of messages processed by a charging engine using chronicler objects associated with those messages and information added thereto at interception points at various points of the process flows within the processing systems being analyzed (e.g., such as at the entry/exit points of the various components of a charging engine”. According to specification, [Para. 214-216], “a checkpoint may be one or more lines in the code that instructs or causes the application to store information in a data store’, (thus, the interception points at various points of the process flows represent a plurality of checkpoints included by the charging system to monitor processing latency)) upon the receipt of each thereof (Fig. 5A, Para. 41-42, “As the usage request message is processed by the various components of charging engine 115 (or external billing/charging engine 125), the chronicler object collects time points from the various 
Piro also discloses in [Fig. 6A, Para. 84; 93], “Chronicler object 530 is routed to chronicler processing service module 135, which performs analysis of the time points to determine latency (message processing latency) of the charging engine. For example, an overall latency of the service transaction can be determined by taking the difference between the timestamp of time point 610(1) and the timestamp of time point 610(N)”, .
Piro does not explicitly disclose to determine that a traversal latency of one or more of the plurality of messages between at least two checkpoints of the plurality of checkpoints satisfies a delay condition, and based thereon, modify the data indicative of the traversal of at least one of the at least two checkpoints by the one or more messages to indicate a delay; and upon receipt, by the processor, of a query of a first or second type, search, by the processor based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type.
However in the same field of endeavor, Bansal discloses to determine that a traversal latency of one or more of the plurality of messages between at least two checkpoints of the plurality of checkpoints satisfies a delay condition, and based thereon, modify the data indicative of the traversal of at least one of the at least two checkpoints by the one or more messages to indicate a delay (Para. 28;53;54;56;67;76;78;83, Fig. 5;9;10, If a transaction has a root level execution time outside a threshold, it can be reported as a potential cause of the slow execution time, i.e. data indicative of a delay, for the transaction. The components corresponding to the database server are beyond the database server normal value by more than the corresponding threshold and can be reported as a potential cause of the performance problem, i.e. satisfies a delay condition. If the duration exceeds the threshold, i.e. .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Piro such that the obtained latency of Piro used in the environment of Bansal to determine whether any delays occurred as suggested by Bansal (Para. 53). One of the ordinary skills in the art would have motivated to make this modification in order to identify and report the component as a potential cause of the transaction’s performance problem as suggested by Bansal (Para. 29).
Piro and Bansal do not explicitly disclose upon receipt, by the processor, of a query of a first or second type, search, by the processor based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type.
However in the same field of endeavor, Vandenberg discloses upon receipt, by the processor, of a query of a first or second type, search, by the processor based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type (The search query processor 450 handles execution of the chunked queries by searching the data storage 460 of metric data. A query 912 that requests data for a group A, i.e. upon receiving, by the processor, a query, that includes three members A1, A2, and A3, is chunked into three chunked queries 914, 916, 918 that request data for each group members A1, A2, and A3 as shown in FIG. 9B. Depending on the number of groups or members in a group included in the query, i.e. a query that is limited to bottlenecks, the total number of chunked queries can vary to enhance the processing time of each chunk. Results are displayed for each distinct group or group member one at a time. Therefore, the search query processor searches the data storage to retrieve metric data, i.e. data entries, for each distinct group included in the query that is limited to bottleneck. See Fig. 4A-4B; 9B, Para. 87; 100. Para. 87; 94, “the search query processor 450 handles execution of the chunked queries by searching the data storage 460 of metric data”. “By running the full time range query as the last chunked query, the four sub-range queries need not be assembled together. The overall results can be displayed when the full range query is executed”. Therefore, the search query processor can search the data storage 460 such as the entire data store to search the entire month as running the full time range query, i.e. all the data entries, instead of searching the specific group of data entries.).  
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Vandenberg into the combined method of Piro and Bansal such that the message of Piro can be stored in a data storage of Vandenberg (Para. 87) so that the transaction 


 a computer system comprising: means for evaluating a data store, which stores data indicative of a traversal of each of a plurality of messages via each of a plurality of checkpoints of an application operative to process the plurality of messages (Fig. 6A-6B, Para. 50-51; 60, “charging system 155 (an application) receives one or more communications processing request messages (a message of a plurality of messages) from access network 152”. According to specification, [Para. 28], “a financial message, or an electronic message, refers both to messages communicated by market participants to an electronic trading or market system and vice versa”. Accordingly, “a message processing service module (e.g., message processing service module 202 or message processing service module 130) monitors latency of messages processed by a charging engine using chronicler objects associated with those messages and information added thereto at interception points at various points of the process flows within the processing systems being analyzed (e.g., such as at the entry/exit points of the various components of a charging engine”. According to specification, [Para. 214-216], “a checkpoint may be one or more lines in the code that instructs or causes the application to store information in a data store’, (thus, the interception points at various points of the process flows represent a plurality of checkpoints included by the charging system to monitor processing latency)) upon the receipt of each thereof (Fig. 5A, Para. 41-42, “As the usage request message is processed by the various components of charging engine 115 (or external billing/charging engine 125), the chronicler object collects time points from the various components of charging engine 115 (or external billing/charging engine 125) at the interception points defined therein. Chronicler processing service module 135 harvests 
Piro also discloses in [Fig. 6A, Para. 84; 93], “Chronicler object 530 is routed to chronicler processing service module 135, which performs analysis of the time points to determine latency (message processing latency) of the charging engine. For example, an overall latency of the service transaction can be determined by taking the difference between the timestamp of time point 610(1) and the timestamp of time point 610(N)”, (therefore, a message processing latency is determined by calculating the timestamps .
Piro does not explicitly disclose to determine that a traversal latency of one or more of the plurality of messages between at least two checkpoints of the plurality of checkpoints satisfies a delay condition, and based thereon, modify the data indicative of the traversal of at least one of the at least two checkpoints by the one or more messages to indicate a delay; and upon receiving, by the processor, a query of a first or second type, means for searching, based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type.
However in the same field of endeavor, Bansal discloses to determine that a traversal latency of one or more of the plurality of messages between at least two checkpoints of the plurality of checkpoints satisfies a delay condition, and based thereon, modify the data indicative of the traversal of at least one of the at least two checkpoints by the one or more messages to indicate a delay (Para. 28;53;54;56;67;76;78;83, Fig. 5;9;10, If a transaction has a root level execution time outside a threshold, it can be reported as a potential cause of the slow execution time, i.e. data indicative of a delay, for the transaction. The components corresponding to the database server are beyond the database server normal value by more than the corresponding threshold and can be reported as a potential cause of the performance problem, i.e. satisfies a delay condition. If the duration exceeds the threshold, i.e. satisfies a delay condition, then the agent builds component data, i.e. modifying the .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Piro such that the obtained latency of Piro used in the environment of Bansal to determine whether any delays occurred as suggested by Bansal (Para. 53). One of the ordinary skills in the art would have motivated to make this modification in order to identify and report the component as a potential cause of the transaction’s performance problem as suggested by Bansal (Para. 29).
Piro and Bansal do not explicitly disclose upon receiving, by the processor, a query of a first or second type, means for searching, based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type.
However in the same field of endeavor, Vandenberg discloses upon receiving, by the processor, a query of a first or second type, means for searching, based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type (The search query processor 450 handles execution of the chunked queries by searching the data storage 460 of metric data. A query 912 that requests data for a group A, i.e. upon receiving, by the processor, a query, that includes three members A1, A2, and A3, is chunked into three chunked queries 914, 916, 918 that request data for each group members A1, A2, and A3 as shown in FIG. 9B. Depending on the number of groups or members in a group included in the query, i.e. a query that is limited to bottlenecks, the total number of chunked queries can vary to enhance the processing time of each chunk. Results are displayed for each distinct group or group member one at a time. Therefore, the search query processor searches the data storage to retrieve metric data, i.e. data entries, for each distinct group included in the query that is limited to bottleneck. See Fig. 4A-4B; 9B, Para. 87; 100. Para. 87; 94, “the search query processor 450 handles execution of the chunked queries by searching the data storage 460 of metric data”. “By running the full time range query as the last chunked query, the four sub-range queries need not be assembled together. The overall results can be displayed when the full range query is executed”. Therefore, the search query processor can search the data storage 460 such as the entire data store to search the entire month as running the full time range query, i.e. all the data entries, instead of searching the specific group of data entries.).  
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Vandenberg into the combined method of Piro and Bansal such that the message of Piro can be stored in a data storage of Vandenberg (Para. 87) so that the transaction processing messages related to the latency can be retrieved by using a different 




wherein the delay condition comprises one of: (i) the amount of time that elapses for a message to traverse the at least two checkpoints exceeds a threshold amount of time; (ii) the amount of time that elapses for a message to traverse the at least two checkpoints exceeds the amount of time that elapses for a message to traverse a different at least two checkpoints; (iii) the amount of time that elapses for a message to be processed by a portion of the application defined by at least two checkpoints is greater than an amount of time between new messages arriving at that portion of the application; or (iv) if a number of messages awaiting processing by a portion of the application defined by at least two checkpoints exceeds a threshold number of messages (Para. 37, “a service provider may define performance criteria such as a maximum service transaction latency time of 50 milliseconds in the charging system, where latency of a service transaction is measured from the time a service request is sent to the charging engine from the mediation system until the time a corresponding service response is received at the mediation system from the charging engine”. Para. 124, “Latency for an entity that includes one or more charging components or sub-processes is determined as a length of time measured between two interception points (pair of checkpoints) on either "side" of the entity, such as determining the difference between a first timestamp collected at an initial receiving interception point located at a first charging component or sub-process of the entity and a second timestamp collected at a final transmitting interception point located at a last charging component”.  Para. 127, “Latency statistics can be determined from the latency values calculated in .

As per claims 3, 17, and 26, rejection of claims 1, 15, and 24 are incorporated, and further Vandenberg discloses wherein a query of the first type is executed faster than a query of the second type (Para. 92, different strategy can be selected based on different categories of the query. Query can execute faster for smaller time ranges and the results of the smaller ranges can be assembled together. When the query is over a large limit which performs slower in proportion to the number of results returned. Thus, a query of the first type is executed faster than a query of the second type.).
Although it would have been obvious a person having ordinary skill in the art before the effective filing date of the claimed invention that since the bottleneck limited query of Piro searches a known set of fewer records, that the execution time for searching these records would likely be faster than searching all entries in the data store since fewer records are being scanned.
Furthermore, while the prior art does disclose “wherein a bottleneck limited query is executed faster than a query to search all of the data entries in the data store”, the features of claim 3 are not given patentable weight as they merely recite an intended result of the method steps recited in parent claim 1 without reciting any additional .

As per claims 4 and 27, rejection of claims 1 and 24 are incorporated, and further Piro discloses wherein the evaluating further comprises determining an elapse of time between times when a received message traversed at least two of the at least two checkpoints (Para. 29, “The chronicler object collects information regarding latency (e.g., information regarding one or more points in time (time points)), as the chronicler object travels through one or more components (a received message traversed the two checkpoints) of the charging engine”. Para. 37, “a service provider may define performance criteria such as a maximum service transaction latency time of 50 milliseconds”. Para. 124, “Latency for an entity that includes one or more charging components or sub-processes is determined as a length of time measured between two interception points (two checkpoints) on either "side" of the entity, such as determining the difference between a first timestamp collected at an initial receiving interception point located at a first charging component or sub-process of the entity and a second timestamp collected at a final transmitting interception point located at a last charging component”.  Para. 127, “Latency statistics can be determined from the latency values .

As per claims 5 and 28, rejection of claims 1 and 24 are incorporated, and further Piro discloses wherein the traversal latency between the at least two checkpoints is determined based on the data stored in the data store indicative of the traversal of one or more of the plurality of message during the processing thereof of two or more of the plurality of checkpoints (Para. 41-42, “the requisite information (data entries) is written into the given chronicler object (e.g., interception point label and timestamp (e.g., time at which the message was processed at, passed through, or otherwise encountered the interception point))”. “Chronicler processing service module 135 harvests (extracts) the information included in the chronicler object (e.g., labels and timestamps), aggregating (accumulating) such information for use in determining the latency of the service transaction and/or portions thereof”, (Thus, the message processing latency is determined based on data entries stored in a data store and indicative of times when a received message traversed the pair of checkpoints)).  



wherein the application is a first application, and wherein the data store further includes data indicative of message processing by a second application (Para. 46; 130, “The nature of modern online transaction processing (OLTP) systems, of which the charging systems discussed herein are but one example, is such that the workload cannot be fulfilled within a single computer. Therefore, most modern real-life applications are distributed: processing is performed in multiple processes and/or on multiple servers”, (Thus, multiple server includes different applications to perform message processing in the data transaction processing system.)).

As per claim 7, rejection of claim 6 is incorporated, and further Piro discloses: data indicative of a delay and indicative of messages processed by one of the first or second application (Para. 46; 130, “The nature of modern online transaction processing (OLTP) systems, of which the charging systems discussed herein are but one example, is such that the workload cannot be fulfilled within a single computer. Therefore, most modern real-life applications are distributed: processing is performed in multiple processes and/or on multiple servers”, (Thus, data indicative of a delay and indicative of messages processed by one of the first or second application.)).
Piro does not explicitly disclose wherein a query of the first type comprises searching only the data indicative of a delay and indicative of messages processed by one of the first or second application. 
However, Vandenberg discloses wherein a query of the first type comprises searching only the data (The search query processor 450 handles execution of the .
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to have modified the system of Piro such that the message of Piro can be stored in a data storage of Vandenberg (Para. 87) so that the transaction processing messages related to the latency can be retrieved by using a different strategy of Vandenberg such that the query execution time for the messages of Piro can be reduced by limiting the query to detect the message latency suggested by Piro (Para. 93). Furthermore, all the data entries of Piro can also be searched by specifying the search condition in the query such that a user can see all the data entries related to all transactions as suggested by Vandenberg (Para. 94). Thus, as combined, rendering obvious “wherein a query of the first type comprises searching only the data indicative of a delay and indicative of messages processed by one of the first or second application” as claimed. One of the ordinary skill in the art would have motivated to make this modification in order to save user’s time when 

As per claims 8, 18, and 29, rejection of claims 1, 15, and 24 are incorporated, and further Piro discloses wherein a query comprises one or more of: (i) determining percentiles associated with message processing; (ii) determining the traversal latency between at least two of the plurality of checkpoints over a specified period of time (Fig. 10A, Para. 113; 115; 127, “the administrator queries the system for latency, data in these N*M StatBuckets will be summarized”. “we recommend querying the system at regular intervals (e.g. every 5 seconds requesting 5 seconds worth of data) and storing the collected latencies in a separate, more appropriate mechanism (possibly persisting them to a filesystem or other such construct)”. “The latency report can include the latency percentile values, the latency statistics, and a summary visual graph of the latency values”, (Therefore, a query comprises determining percentiles associated with message processing.)).  

As per claims11, 20, and 31, rejection of claims 1, 15, and 24 are incorporated, and further Vandenberg discloses wherein the query is received only after all of the plurality of messages have been processed by the application (Fig. 4A, Para. 82, “The one or more agents monitor metrics of performance data for the application being monitored and sends the monitored performance metrics to the collector to be processed. An end-user can interface with the application intelligence platform through the UI client served by the controller to submit requests for queries against the monitored performance metrics data. Typical performance metrics data .

As per claims12, 21, and 32, rejection of claims 1, 15, and 24 are incorporated, and further Piro discloses wherein the at least two checkpoints are not consecutive (Para. 61, “Time points can be used to determine the latency (or length of time) involved in the message's progress from one point to another, in the process flow of the processing of a service transaction. The measurement of such latency times can, for example, begin with the transmission of a usage request message to the charging engine, and end when a corresponding usage response message is returned to the mediation system. Given that interception points can be instrumented anywhere in the processing system”. Para. 123, “The process continues to operation 1010, where the statistics generator calculates latency for each parameter and/or entity being tracked, using the accumulated time points included in the retrieved accumulator objects. Since one or more charging components cooperatively implement charging operations, an administrator may decide that latency should be monitored over one or more particular portions of the transmission path through the charging engine that traverses one or more entities, and can turn on interception points (prior to running .

As per claims 13, 22, and 33, rejection of claims 1, 15, and 24 are incorporated, and further Piro discloses further comprising summarizing, by the processor, the result of the searching and presenting a visual representation thereof (Para. 113, “when the administrator queries the system for latency, data in these N*M StatBuckets will be summarized. Thus, two or more TimeSpreadStats are easily appendable. When two TimeSpreadStats are appended, StatAccumulators for each TimeSpread and affiliation can easily aggregate their values.”. Para. 127, “The latency report can include the latency percentile values, the latency statistics, and a summary visual graph of the latency values. Examples of the visual graph include a bar graph, line graph, pie chart, and the like, that represents the various latency percentiles.”. Thus, the result of the searching are being summarized and presenting a visual representation thereof).


 wherein the visual representation comprises a timeseries and percentile distribution (Para. 127, “The latency report can include the latency percentile values, the latency statistics, and a summary visual graph of the latency values. Examples of the visual graph include a bar graph, line graph, pie chart, and the like, that represents the various latency percentiles. A near-real-time or a live latency report can display running values of the latency statistics, as they may change over the reporting window as the reporting window moves through time.”. Thus, the visual representation comprises a timeseries and percentile distribution.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piro Bansal, and Vandenberg as applied above, and further in view of Studnitzer et al. (cited in IDS filed 09/09/2020) (US 2015/0127513 A1), hereinafter Studnitzer.
In regard to claim 9, combination of Piro, Bansal and Vandenberg do not explicitly disclose the computer implemented method of claim 1, wherein each message is an electronic data transaction request message, and wherein the application processes an electronic data transaction request message by determining whether an attempt to match an electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request message and the at least one previously received but unsatisfied electronic data transaction request message.
However, Studnitzer teaches wherein each message is an electronic data transaction request message, and wherein the application processes an electronic data transaction request message by determining whether an attempt to match an electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request message and the at least one previously received but unsatisfied electronic data transaction request message (Para. 240; 301;317;332; Each match engine 2206 being further operative to attempt to match, e.g. according to a match algorithm/policy, an incoming order, i.e. an electronic data transaction request, provided or otherwise routed or directed thereto for a transaction, which may have been received from a market participant 204 or other source, which as described above may specify side (buy/sell), price and/or quantity, for the associated financial instrument with at least one other of the set of previously received but unsatisfied, e.g. unmatched or only partially filled, orders, the at least one other previously received but unsatisfied order, i.e. one previously received but unsatisfied electronic data transaction request message, being for a transaction counter thereto for a financial instrument of the plurality of financial instruments having at least one component in common with the financial instrument of the incoming order, to at least partially satisfy, e.g. fill, one or both of the incoming order, i.e. partial Page 77 of 82004672-17011A-US satisfaction of one or both of the electronic data transaction request message, or the at least one .  
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Stunitzer into the combined method of Piro Bansal and Vandenberg such that it’s implemented in a high speed transaction environment of Stunitzer such that the transactions of Studnitzer can be monitored for unusually messages related to slow transactions or transaction bottlenecks like in Piro. One of the ordinary skill in the art would have motivated to make this modification in order to gain and maintain the trust and confidence of market participants and encourage participation, electronic trading systems ideally attempt to offer a more efficient, fair and balanced market where market prices reflect a true consensus of the value of traded products among the market participants as suggested by Studnitzer (Para. 240; 301;317;332) and to provide the latency monitoring report to the administrator for better understanding and resolve performance issues as suggested by Piro (Para. 62).





Claims 10, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Piro, JR., Bansal and Vandenberg as applied above and further in view of PERALA et al. (US 2010/0125661 A1).
As per claims 10, 19 and 30, rejection of claims 1, 15 and 24 are incorporated, and further combination of Piro, Bansal and Vandenberg do not explicitly disclose wherein the evaluating occurs only after all of the plurality of messages have been processed by the application.
However, PERALA discloses wherein the evaluating occurs only after all of the plurality of messages have been processed by the application (Fig. 1, Para. 8, “The system further comprises the connection performance analysis apparatus comprising an interface configured to receive the measurement data messages from the plurality of traffic-monitoring nodes and from at least one of the transmission end node and the reception end node, wherein a measurement data message comprises information related to the travel time of at least one data packet of the end-to-end communication connection to the traffic-monitoring node or to the end node transmitting the respective measurement data message, and a processing unit configured to analyze the received measurement data messages in order to determine a bottleneck of the end-to-end communication connection.”. Para. 36, “the connection performance analysis apparatus is able to determine an end-to-end delay of the data packet from the first UE 100 to the second UE 120 but also delays caused by different network segments 110 to 116.”. Since the performance analysis apparatus determines the travel time for the data packet, thus, it indicates that data packet transferred already from one .
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of PERALA into the combined method of Piro, Bansal and Vandenberg such that the messages of Piro can be implemented in the environment of PERALA by analyzing the received measurement data messages for identifying delays as suggested by PERALA (Para. 8). One of the ordinary skills in the art would have motivated to make this modification in order to determine a bottleneck of the end-to-end communication connection by analyzing the plurality of messages of Piro as suggested by PERALA (Para. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henzler (US 2009/0257319 A1) teaches measuring time intervals.
Suarez et al. (US 10,782,990 B1) teaches sets of measurements corresponding to the set of software containers for the application into a set of aggregated measurements grouped in a time window group, based at least in part on the timestamp.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S.B./Examiner, Art Unit 2167     

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167